Citation Nr: 0415624	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-24 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to an increased disability rating for 
cervical disc disease, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased disability rating for 
residuals of a lumbar spine injury, to include traumatic 
arthritis, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased disability rating for a 
dysthymic disorder, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on an initial period of active duty for 
training from October 1966 to March 1967.  He also had 
subsequent active duty for training and inactive duty for 
training with the United States Army National Guard in 
Mississippi.  His military occupational specialty was 
ammunition apprentice.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied 
service connection for asbestosis.  Additionally, the RO 
denied the issues of entitlement to a disability rating 
greater than 20 percent for cervical disc disease, 
entitlement to a disability rating greater than 20 percent 
for residuals of a lumbar spine injury including traumatic 
arthritis, and entitlement to a disability rating greater 
than 10 percent for a dysthymic disorder.  

(The issues of entitlement to service connection for 
asbestosis, entitlement to a disability rating greater than 
20 percent for cervical disc disease, and entitlement to a 
disability rating greater than 20 percent for residuals of a 
lumbar spine injury, to include traumatic arthritis, will be 
addressed in the Remand portion of this decision.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected dysthymic disorder is 
manifested by pressured and loud speech, easy agitation (when 
discussing retirement and disability), some circumstantiality 
(by referencing financial difficulty throughout the 
interview), an agitated mood and affect, and poor insight and 
judgment but also by good grooming, no unusual motor 
activity, orientation times four (to person, place, 
situation, and time), good eye contact, no flight of ideas or 
looseness of association, no evidence of suicidal or 
homicidal ideation, no audio or visual hallucinations, 
adequate memory for recent and remote events, and no need for 
outpatient or inpatient psychiatric treatment.   


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no 
higher, for the service-connected dysthymic disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9433 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court Of Appeals For Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In a letter dated in May 2002 and the statement of the case 
(SOC) issued in July 2003, the RO informed the veteran of the 
provisions of the VCAA, the criteria used to adjudicate his 
increased rating (dysthymic disorder) claim, the type of 
evidence needed to substantiate this issue, as well as the 
specific information necessary from him.  Further, the July 
2003 SOC advised the veteran of the evidence of record and of 
the reasons and bases for the decision.  In addition, in the 
May 2002 letter, the RO specifically notified the veteran 
that VA would assist in obtaining identified records but that 
it was his duty to give enough information to enable VA to 
obtain any such available additional records and that he had 
the responsibility of making sure that the RO received the 
applicable records.  

Moreover, in the May 2002 letter, the RO informed the veteran 
of his opportunity to submit "information describing 
additional evidence or the evidence itself."  This 
statement, which references the veteran's opportunity to 
provide VA with information describing additional evidence, 
or with the evidence itself, appears to satisfy the "fourth 
element" of the VCAA notice requirements (which stipulates 
that VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)").  

Further, the Board notes that the RO informed the veteran of 
the specific information necessary from him and of his 
opportunity to submit any pertinent evidence in the May 2002 
letter, which was issued prior to the initial denial of the 
increased rating (dysthymic disorder) claim in July 2002.  
Consequently, the Board finds no defect in terms of the 
timing of the VCAA notice requirement.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Further, during the current appeal, the veteran has been 
accorded a pertinent VA examination.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the increased rating (dysthymic 
disorder) issue on appeal would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  



Factual Background

The service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disorder.  In 
January 1989, the veteran underwent a VA psychiatric 
examination.  At that time, he reported having first received 
psychiatric treatment in October 1984.  He noted having 
previous thoughts of homicide but denied any prior homicide 
attempts or recent homicide plans.  In addition, he described 
increased feelings of irritation, frustration, and depression 
(due to his "financial problems and . . . [his] not being 
able to get an answer from the VA") but denied any recent 
suicide plans, sleep problems, or significant appetite 
problems.  A mental status evaluation demonstrated adequate 
grooming, cooperation, an adequate rapport, mildly pressured 
speech, no flight of ideas or looseness of associations, a 
depressed and at times angry mood, a preoccupation with 
financial problems and with frustrations with the VA system, 
an affect which was consistent with mood, no current 
hallucinations, no easily identifiable delusions, no current 
homicidal or suicidal thoughts, adequate orientation times 
four (to person, place, situation, and time), no impairment 
in memory (remote, recent, or immediate) recall, average 
intelligence, sufficient judgment, adequate abstracting 
ability, and an unremarkable insight.  

The examiner concluded that the veteran "apparently has been 
depressed since 1984, largely as a result of pain and 
consequent . . . inability to pursue gainful employment and 
it's subsequent financial problem."  The examiner 
specifically stated that the veteran's "current depression 
is exacerbated by intense frustration with his inability to 
obtain financial relief coupled with continuing pain."  
Further, the examiner explained that, although the veteran 
was, at that time, depressed, the evaluation findings did not 
support a diagnosis of major depression.  Rather, the 
examiner believed that a diagnosis of a dysthymic disorder 
was appropriate.  

In March 1989, the RO considered this relevant evidence.  
Specifically, the RO determined that the evidence of record 
supported the grant of service connection for a dysthymic 
disorder secondary to the service-connected cervical disc 
disease and the service-connected residuals of a low back 
injury to include traumatic arthritis of the lumbar spine.  
In addition, the RO assigned a 10 percent evaluation for the 
veteran's dysthymic disorder, effective from September 1988.  

The 10 percent evaluation for the veteran's service-connected 
dysthymic disorder remains in effect.  According to relevant 
evidence subsequently received, in February 1991, the veteran 
underwent another VA psychiatric examination.  At that time, 
he complained of hyperactivity, an inability to control 
himself, depression, and some thoughts of suicide and 
homicide (with no specific plans).  He described his sleep 
and appetite as "okay."  A mental status evaluation 
demonstrated adequate grooming, appropriate dress, 
cooperation, fidgety actions throughout the interview, mildly 
pressured speech, no flight of ideas or looseness of 
associations, a depressed and anxious mood, an affect which 
was consistent with mood, no hallucinations, no identifiable 
delusions, no intentions to harm self or others, precise 
orientation times four (to person, place, situation, and 
time), good memory (remote, recent, and immediate recall), 
average intelligence, adequate judgment to avoid common 
dangers, adequate abstracting ability, and fair insight.  The 
examiner diagnosed recurrent major depression which 
"appear[ed] . . . to be at least partially [the] result of 
pain and physical limitations."  

In December 1992, the veteran was hospitalized at a VA 
medical facility for four days for psychiatric treatment.  
Upon admission, he complained of increased difficulty 
handling his chronic pain, irritation, anxiety, agitation, 
poor self-esteem, an inability to "get along" with other 
people, and recurrent suicidal ideations without definite 
plans.  A mental status evaluation completed at admission 
demonstrated cooperation, normal speech, no evidence of a 
psychosis, suicidal ideations without definite plans, an 
intact memory, as well as fair judgment and insight.  During 
the hospitalization, the veteran was treated with medication 
and group therapy.  At discharge, he showed no evidence of 
suicidal or homicidal ideation and was not overtly psychotic.  
The treating physician diagnosed, on Axis I, a dysthymic 
disorder, a generalized anxiety disorder, and an adjustment 
disorder with mixed emotional features and conduct.  In 
addition, the doctor assigned a Global Assessment of 
Functioning (GAF) score of 60 and concluded that the veteran 
was competent to handle his finances but was "most likely . 
. . not employable."  

In May 1993, the veteran underwent a VA mental disorders 
examination.  At that time, he complained of depression, 
anger, irritability, an inability to sleep well, previous 
homicidal ideations but no homicide attempts and no recent 
homicide or suicidal plan, and a diminished appetite.  A 
mental status evaluation demonstrated adequate grooming, no 
unusual motor activity, no flight of ideas or looseness of 
associations, slightly pressured sleep, an irritable mood, an 
affect which was consistent with mood, no hallucinations, no 
identifiable delusions, no intentions to harm self or others, 
precise orientation times four (to person, place, situation, 
and time), good memory (remote, recent, and immediate 
recall), average intelligence, adequate judgment, adequate 
abstracting ability, and fair insight.  The examiner 
concluded that the veteran's symptoms were suggestive of 
dysthymia with a recent episode of major depression.  

In April 2002, the veteran filed his current claim for an 
increased rating for his service-connected dysthymic 
disorder.  According to the relevant evidence received during 
the current appeal, in June 2002, the veteran underwent 
another VA mental disorders examination.  At that time, the 
veteran complained of depression, anger, and no social 
support system.  In addition, he denied experiencing any 
suicidal or homicidal ideations or any audio or visual 
hallucinations.  Further, he denied receiving any treatment, 
including therapy, for his depression.  

A mental status evaluation demonstrated good grooming, no 
unusual motor activity, orientation times four (to person, 
place, situation, and time), good eye contact, pressured and 
loud speech, easy agitation (when discussing retirement and 
disability), no flight of ideas or looseness of association, 
some circumstantiality (by referencing financial difficulty 
throughout the interview), poor insight and judgment, no 
evidence of suicidal or homicidal ideation, an agitated mood 
and affect, no audio or visual hallucinations, adequate 
memory for recent and remote events.  The examiner diagnosed, 
on Axis I, a dysthymia and assigned a GAF score of 70.  



Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

According to the applicable diagnostic code, a 10 percent 
evaluation will be awarded with evidence of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2003).  

The next higher rating of 30 percent requires evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as a depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  Id.  

A 50 percent evaluation will be awarded with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

The next higher evaluation of 70 percent will be awarded with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 51 to 60 is illustrative of moderate symptoms 
(including a flat affect, circumstantial speech, and 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (such as few friends and 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is representative of some mild symptoms (including a 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (such as 
occasional truancy or theft within the household) but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  A GAF score of 71 to 80 
indicate that, if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after a family argument).  Symptoms 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Id.  

Throughout the current appeal, the veteran has asserted that 
his service-connected dysthymic disorder is more severe than 
the current 10 percent disability evaluation indicates.  
Specifically, he has described depression, anger, and no 
social support system.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected dysthymic 
disorder must be considered in conjunction with the clinical 
evidence of record as well as the pertinent rating criteria.  

Following a complete and thorough review of the pertinent 
evidence, the Board finds that the symptomatology associated 
with the veteran's service-connected dysthymic disorder 
warrants the award of a 30 percent disability rating, but no 
higher.  Importantly, recent psychiatric evaluation has shown 
that the veteran has pressured and loud speech, easy 
agitation (when discussing retirement and disability), some 
circumstantiality (by referencing financial difficulty 
throughout the interview), an agitated mood and affect, and 
poor insight and judgment.  

Based upon the totality of this recent relevant evidence, the 
Board finds that the service-connected dysthymic disorder 
closely approximates the criteria for a 30 percent 
evaluation.  As such, an increased disability rating of 
30 percent for the veteran's service-connected dysthymic 
disorder is warranted.  

Significantly, however, recent psychiatric evaluation has 
also shown good grooming, no unusual motor activity, 
orientation times four (to person, place, situation, and 
time), good eye contact, no flight of ideas or looseness of 
association, no evidence of suicidal or homicidal ideation, 
no audio or visual hallucinations, adequate memory for recent 
and remote events, and no need for outpatient or inpatient 
psychiatric treatment.  Further, the examiner who conducted 
the recent VA mental disorders examination in June 2002, 
concluded at the end of the interview that a GAF score of 70 
for the veteran's dysthymia was appropriate.  This score 
reflects only some mild symptoms (including a depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (such as occasional 
truancy or theft within the household) but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See, Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  

Without evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, the next 
higher rating of 50 percent for the veteran's 
service-connected dysthymic disorder is not warranted.  
38 C.F.R. § 4.130, Diagnostic Code 9433 (2003).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's dysthymic disorder 
results in marked interference with his employment or 
requires frequent periods of hospitalization.  Rather, the 
Board notes that the percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his dysthymic 
disorder results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  


ORDER

A disability rating of 30 percent for the service-connected 
dysthymic disorder is granted, subject to the provisions 
governing the payment of monetary benefits.  


REMAND

1.  Service Connection For Asbestosis

At the VA mental disorders examination conducted in June 
2002, the veteran reported experiencing shortness of breath.  
In addition, he asserted that he had been screened for 
asbestosis "38 months ago" and that the evaluation 
determined that he had asbestosis.  

At the time that the veteran submitted his claim for service 
connection for asbestosis in April 2002, he stated that his 
military job involved "putting on brake shoes, clutches, and 
pressure plates."  Also in this statement, the veteran noted 
that all of his medical records were located at the VA 
Medical Center (VAMC) in Jackson, Mississippi.  A complete 
and thorough review of the claims folder indicates that the 
only records of VA outpatient treatment that have been 
obtained and associated with the claims file are those 
reports dated between December 2001 and June 2003.  These 
documents reflect treatment for degenerative joint disease of 
the veteran's neck, back, and left shoulder.  No reference to 
asbestosis, or any other respiratory disorder, is made in any 
of these reports.  

In view of the fact that the veteran asserted at the June 
2002 VA mental disorders examination that he had been 
screened for asbestosis "38 months ago" and that the 
evaluation had determined that he had asbestosis as well as 
the fact that only some of his VA outpatient treatment 
records have been procured and associated with the claims 
folder, the Board finds that a remand of the veteran's 
asbestosis claim is necessary.  On remand, the RO should have 
the opportunity to obtain, and to associate with the claims 
file, all available records of post-service treatment that 
the veteran may have received for asbestosis at the VAMC in 
Jackson, Mississippi.  

2.  Increased Ratings For Service-Connected Cervical Disc 
Disease And Residuals Of A Lumbar Spine Injury With Traumatic 
Arthritis

With regard to the veteran's claims for a disability rating 
greater than 20 percent for his service-connected cervical 
disc disease and for a disability evaluation greater than 
20 percent for his service-connected residuals of a lumbar 
spine injury with traumatic arthritis, the Board notes that 
the schedular criteria by which service-connected back 
disabilities are rated changed twice during the pendency of 
the veteran's appeal.  Initially, a change to a particular 
diagnostic code (5293) was made effective in September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5293).  The 
RO explained this change to the veteran in the statement of 
the case issued in July 2003.  

This initial change to Diagnostic Code 5293 was incorporated 
into a subsequent alteration in all of the spinal diagnostic 
codes.  Specifically, the second change in the spinal rating 
criteria became effective on September 26, 2003.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  A review of 
the claims folder in the present case indicates that the RO 
has not considered this second change in the relevant rating 
criteria and has not notified the veteran of the most recent 
alteration.  

Additionally, further review of the claims folder indicates 
that the most recent VA spine examination that the veteran 
underwent was dated in June 2002.  The Board believes that, 
in view of the need to remand the veteran's increased rating 
claims for his service-connected cervical and lumbar spine 
disabilities to accord the RO an opportunity to consider the 
new rating criteria, he should also be accorded a current VA 
examination of his cervical and lumbar spine which will 
provide the necessary information with which to evaluate 
these disorders (under both the old and the new regulatory 
requirements).  See, 67 Fed. Reg. 54,345-54,349 (August 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5293) 
and 68 Fed. Reg. 51,454-


51,458 (August 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should also procure copies of 
all records of asbestosis, neck, and low 
back treatment that the veteran has 
received at the VAMC in Jackson, 
Mississippi since his separation from the 
Mississippi National Guard in August 
1987.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

2.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine the nature and 
extent of any lung disease shown on 
evaluation.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including X-rays, should 
be conducted.  

3.  In addition, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded VA orthopedic and neurology 
examinations to determine the nature and 
extent of his service-connected cervical 
disc disease and his service-connected 
residuals of a lumbar spine injury to 
include traumatic arthritis.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  All pertinent pathology 
associated with each of these 
service-connected disabilities should be 
noted in the examination report.  

Also with regard to both of these 
service-connected disabilities, the 
examiner should provide the ranges of 
motion of the veteran's cervical and 
lumbar spine.  Furthermore, the examiner 
should note whether the veteran's 
cervical and lumbar spine exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disabilities.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his neck and low back repeatedly over a 
period of time.  

In addition, the examiner should obtain 
from the veteran information concerning 
the frequency of any incapacitating 
episodes (involving bed rest prescribed 
by a physician and treatment by a 
physician) that he has experienced as a 
result of his service-connected 
degenerative disc disease of the cervical 
spine in the past 12 months.  

4.  The RO should re-adjudicate the 
issues of entitlement to service 
connection for asbestosis, entitlement to 
a disability rating greater than 
20 percent for the service-connected 
cervical disc disease, and entitlement to 
a disability rating greater than 
20 percent for the service-connected 
residuals of a lumbar spine injury to 
include traumatic arthritis.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2003).   

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



